Citation Nr: 1112265	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  08-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Judy J. Donegan, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran had active service from September 1963 to September 1966.  He died in October 1999.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for the cause of the Veteran's death.  The appellant perfected an appeal of that decision to the Board.

The Board denied service connection for the cause of the Veteran's death in an April 2010 decision.  The appellant appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).

In a December 2010 Joint Motion, both the appellant and the VA Secretary (referred to hereinafter as "the parties") requested that the Board decision be vacated and the case be remanded.  The Court issued an order granting the Joint Motion later in December 2010. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant, if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the appellant's claim of entitlement to service connection for the cause of the Veteran's death must be remanded.  Such remand is necessary to ensure that the appellant is afforded every possible consideration.

The appellant is seeking Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1310 based on her claim of entitlement to service connection for the cause of the Veteran's death.  She essentially contends that her husband suffered from several conditions prior to his death for which he should be service connected and that his service in the Korean demilitarized zone (DMZ) caused diabetes mellitus (by exposure to herbicides such as Agent Orange) which contributed to the heart disease which caused his death.  

The Veteran served in the United States Army from September 1963 to September 1966, including service in Korea from March 1965 to April 1966.  He died in October 1999 and had no service-connected disabilities at the time of his death.  The Board notes that the Veteran's death certificate reveals that his immediate cause of death was cardiac arrest with coronary artery disease, hypertension, and non-insulin dependent diabetes mellitus noted as underlying causes.  The appellant maintains that exposure to herbicides had a role in the cause of the Veteran's death.

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the immediate or underlying cause.

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2010).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

The parties agree in their Joint Motion For Remand (JMR) that in its April 2010 decision the Board had provided an insufficient statement of reasons or bases for its decisions not to provide a medical opinion in this appeal and for failing to discuss prejudice when it failed to provide an additional notice to the appellant, pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The JMR stated that the Board had applied the wrong legal standard when it determined that VA had no duty to provide a medical opinion in this case and that it should have applied 38 U.S.C.A. § 5103A(a) rather than 38 U.S.C.A. § 5103(A)(d).  The JMR also stated that VA had failed to provide the appellant with an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected and that its July 2007 notice to the appellant was also insufficient because the appellant was not told that lay evidence, as well as medical evidence, could be provided in an effort to show that a condition which caused the Veteran's death was caused by an injury or disease that had begun in service.  The JMR further states that the Board should apply 38 U.S.C.A. § 5103A(a) to this claim and make a determination of whether a medical opinion is necessary to substantiate the claim.

The Board notes that VA has a duty to notify the appellant of the information and evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, the appellant must be informed of the information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that she is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The first of these requirements, in the context of a claim for DIC benefits, includes (1) a statement of the disabilities, if any, for which the Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Additionally, the appellant must be informed of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A review of the claims file reveals that the appellant received a July 2007 notification letter with respect to her claim which is not in conformity with the Hupp and Dingess decisions.  For example, as noted above, the letter failed to include a specific explanation of the lay and medical evidence and information required to substantiate a DIC claim based on a disability not yet service-connected, nor did it relate how VA determines disability ratings and how effective dates are assigned.  Such notification is required by Hupp and Dingess and must be provided on remand.

The Board also notes that the Veteran's death certificate reflects that he died at a hospital emergency room at a Tulsa, Oklahoma, hospital.  As such, terminal treatment records from this source may be available which are not currently on file.  Accordingly, a request for such records will be made on remand.  

The Board also notes that the appellant has not provided any post-service private or VA medical evidence concerning the diagnosis and treatment of the Veteran's diabetes mellitus, hypertension and coronary artery disease.  On remand the RO will make another effort to request such records.

After such evidence has been obtained and associated with the claims file the RO then shall determine whether a medical opinion is required in this case.  If the RO decides that a medical opinion is not necessary, and/or the benefit sought on appeal is denied, the Board will have a further opportunity on appeal to determine whether a medical opinion is necessary under the provisions of 38 U.S.C.A. § 5103A(a), to include obtaining a medical expert opinion from the Veterans Health Administration (VHA opinion) or an Independent Medical Examination (IME opinion).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall send the appellant a notification letter that satisfies the requirements in Hupp v. Nicholson, 21 Vet. App. 342 (2007), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter accordingly shall include:  (1) an explanation of the lay and medical evidence and information required to substantiate a DIC claim based on a disability not yet service connected, and (2) information on how disability ratings and effective dates are assigned.

2.  The RO shall contact the appellant and her attorney and request that she provide contact information for the Tulsa, Oklahoma hospital where the Veteran died, and the approximate dates of the Veteran's treatment there, specifically any inpatient treatment received around the time of his death.  The RO shall also request the appellant and her attorney to specify all private and VA medical care providers who treated the Veteran for his coronary artery disease, hypertension, and diabetes mellitus.  The RO shall request that the appellant either provide the Veteran's treatment records from these facilities to VA or authorize VA to obtain these records on her behalf.  All contact with the appellant and all attempts to obtain treatment records on her behalf must be documented in the claims file.  Any such records received shall be associated with the claims file.

3.  After all available evidence has been associated with the claims file, the RO shall undertake any additional development indicated, including the provision of a medical opinion, if appropriate.  

4.  Thereafter, the RO shall readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and her attorney shall be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



